Citation Nr: 1638142	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-37 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified at a hearing before the undersigned in May 2012.  A transcript is of record. 

The Board remanded this case in March 2013 for a VA examination and again in January 2015 for a VA opinion.  It now returns for appellate review.

A claim for entitlement to service connection for cirrhosis of the liver and for liver cancer, to include as secondary to Hepatitis C, was submitted by the Veteran in August 2016.  To date, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Board notes a July 21, 2016 statement by the Veteran reporting that he was diagnosed with incurable liver cancer and requesting expeditious settlement of his claim.  The Board interprets this statement as a motion for advancement on the Board's docket.  The Board grants the Veteran's motion and therefore this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the Veteran's claim for service connection for Hepatitis C.  

Here, in his May 2012 hearing, the Veteran asserted that he was exposed to Hepatitis C in a hospital in Germany during service.  The January 2015 VA examiner addressed that contention in a post remand opinion.  However, after the January 2015 VA examiner opinion and prior to adjudication of his claim for service connection for Hepatitis C by the Board, the Veteran submitted a statement in July 2016 asserting that his Hepatitis C resulted from exposure to the virus through inoculations administered using jet or air gun injections while at Fort Dix, New Jersey, for basic training.  In support of this new assertion, the Veteran submitted service records showing inoculations administered in 1973, orders to basic training to Fort Dix, New Jersey, and an article supporting the claim.  A remand is required obtain a medical opinion on this matter.

Additionally, the Board finds that the January 2015 VA opinion regarding the etiology of the Veteran's Hepatitis C in relation to his exposure to the virus while in the hospital in Germany is not in compliance with the Board's January 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In the January 2015 remand, the Board instructed the examiner to "include some discussion of [the Veteran's] statement regarding possible exposure to [H]epatitis while hospitalized in service and how this is or is not a viable or likely risk factor for contracting hepatitis."  January 2015 Remand, at 4.  A review of the January 2015 VA opinion reveals that there was no discussion of the Veteran's contentions as required by the Board's remand.  Therefore, the VA opinion does not comply with the Board's remand instructions and a new opinion must be provided.  Id.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for a medical doctor specializing in infectious diseases to review the Veteran's file.  The entire claims file (i.e. the electronic file) must be made available to and reviewed by the doctor.  

The doctor must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's Hepatitis C had its clinical onset during active service or is related to any incident of service, to include any exposure to the virus while being discharged through the 5th General Army Hospital in Germany or due to exposure as a result jet/air gun inoculations at Fort Dix, New Jersey.  

In providing the opinion, the examiner should consider:

* The Veteran's May 2012 testimony that he was exposed to the Hepatitis C virus while being discharged through the 5th General Army Hospital in Germany, and that he remembered seeing signs posted around the hospital stating that there were individuals in the ward with Hepatitis; 

* The Veteran's assertion that his Hepatitis C resulted from exposure due to jet or air gun inoculations while at Fort Dix, New Jersey, for basic training in 1973; 

* The Veteran's service treatment records showing that he received inoculations from 1973 to 1975; 

* The Veteran's service treatment records showing that he had an in-service substance abuse problem, i.e., alcohol, heroin, Doriden and other hypnotics and sedatives, amphetamines, hallucinogens (LSD type), hashish, Mandrax, and morphine.  The Veteran indicated that he usually ingested, smoked, or snorted the various types of drugs; and

* The Veteran's post-service treatment records showing a diagnosis of Hepatitis C with continuing treatment of a long history of substance abuse, which included alcohol, heroin, and cocaine.  See VA treatment records dated May 2009 to July 2009.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  The examiner must include some discussion of the Veteran's assertion regarding possible exposure to the Hepatitis virus while hospitalized in service and how this is or is not a viable or likely risk factor for contracting hepatitis.

 2.  Then, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

